Citation Nr: 0716871	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  03-29 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, to include gastroesophageal reflux disease 
(GERD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from February 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

On his October 2005 substantive appeal (VA Form 9) to the 
Board, the veteran indicated that he wanted a hearing before 
a Veterans Law Judge.  However, in April 2007, the veteran's 
representative informed VA that the veteran no longer wanted 
a hearing.  Therefore, because the veteran withdrew his 
request for a hearing through his representative, the Board 
finds that all due process has been satisfied with respect to 
the veteran's right to a hearing.  



FINDING OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran currently has a 
gastrointestinal disability, to include gastroesophageal 
reflux disease (GERD), that is due to any incident or event 
in military service.



CONCLUSION OF LAW

A gastrointestinal disability, to include gastroesophageal 
reflux disease (GERD), was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In March 2003 and May 2006, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The March 2003 and May 2006 letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  He 
was advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed disability 
and service, or to provide a properly executed release so 
that VA could request the records for him.  The May 2006 
letter specifically asked the veteran to provide "any 
evidence in your possession that pertains to your claim."  
See 38 C.F.R. § 3.159(b)(1).  The May 2006 letter also 
informed the veteran of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, supra.  

The Board finds that the content of the March 2003 and May 
2006 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, SSOCs dated in November 2005 and December 2006 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, any such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) 
(2006).  The veteran's claimed gastrointestinal disability is 
not one of those diseases subject to presumptive service 
connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

In this case, the veteran is seeking entitlement to service 
connection for a gastrointestinal disability, to include 
GERD.  However, the veteran's service medical records (SMRs) 
are negative for any complaints, treatment, or findings 
related to any gastrointestinal problem, including GERD.  In 
fact, the veteran denied having frequent indigestion or 
stomach, liver, or intestinal trouble at his February 1970 
separation examination.  

The first time the veteran is shown to have a manifested a 
gastrointestinal problem after service was in September 1979.  
Private medical records from the Methodist Hospital in 
Houston, Texas show that, in September 1979, the veteran 
presented to the hospital complaining of difficulty 
swallowing liquids and solids.  He reported that he had been 
in excellent medical health up until about four to five years 
prior when he first noted a slight uncomfortable feeling when 
swallowing solids.  The veteran reported that he had been 
treated for the dysphagia (difficulty swallowing) about two 
years prior to admission, but that no diagnosis had been 
rendered at the time and he had been treated with medication.  
After examination in September 1979, the diagnosis was 
achalasia and esophageal rupture.  The veteran underwent 
reconstruction of the distal esophagus and was discharged 
without incident.  Six months later in April 1980, a 
gastrointestinal series revealed the veteran had a 
paraesophageal hernia and he was admitted to the hospital in 
order to repair the hernia.  The veteran was discharged from 
the hospital eight days later and was noted to have no 
difficulty except for some slight discomfort on eating.  

The next time the veteran is shown to have received treatment 
for his gastrointestinal problem is in May 2000 when he was 
found to have mild esophagitis, reflux.  He continued to 
receive treatment and, in April 2002, an esophagram and upper 
GI series revealed moderate hiatal hernia and spontaneous 
gastroesophageal reflux.  Subsequent medical evidence of 
record, including VA outpatient treatment records dated from 
August 2003 to April 2006, show the veteran continues to 
receive treatment for a gastrointestinal problem currently 
diagnosed as Barrett's esophagus.  

The Board has carefully reviewed the evidence of record and 
finds that, although there is evidence showing the veteran 
currently has a gastrointestinal disability, the medical 
evidence does not show a nexus between the veteran's current 
diagnosis and his period of active military service.  In 
fact, no medical professional has ever related the veteran's 
gastrointestinal disability to a disease or injury incurred 
during his military service.  The only evidence of record 
that links the veteran's service to the current 
gastrointestinal disability is the veteran's own statements, 
and in this regard, the Board notes the veteran has not 
actually asserted that his current disability had its 
inception in service or is related to an in-service injury or 
disease.  The Board does not doubt that the veteran sincerely 
believes his gastrointestinal disability is related to his 
military service.  However, there is no indication that he 
has the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In making the above determination, the Board again notes that 
the veteran's SMRs, including the February 1970 separation 
examination report, are negative for any complaints, 
treatment, or findings related to a gastrointestinal 
disability.  In addition, the veteran was not shown to have 
suffered a gastrointestinal problem until nine years after he 
was separated from service.  In this context, the Board finds 
it highly probative that, when the veteran first sought 
treatment for his gastrointestinal problem in September 1979, 
he reported that he had been in excellent medical health up 
until about four to five years prior to that time when he 
first noticed a problem.  Therefore, even in resolving all 
reasonable doubt in the veteran's favor, the first time he is 
shown to have gastrointestinal problems is in 1974, which is 
four years after he was separated from service. 

In addition, even if we assumed that the gastrointestinal 
problem the veteran manifested in 1974 was related to his 
military service four years prior, there is no medical 
evidence showing the veteran complained of or sought 
treatment for his problem for 20 years between 1980 and 2000.  
This gap of years in the record militates against a finding 
that he suffered a chronic disorder in service or four years 
thereafter, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  See 38 C.F.R. 
§ 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that 
service inccurrence may be rebutted by the absence of medical 
treatment for the claimed condition for years after service).  

Therefore, with no competent and probative medical evidence 
indicating that the veteran's current gastrointestinal 
disability is causally related to his period of active 
military service, the claim for service connection must be 
denied.  See Hickson, supra.





In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the veteran's 
claim for service connection for a gastrointestinal 
disability, to include gastroesophageal reflux disease 
(GERD), and the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert, supra.


ORDER

Entitlement to service connection for a gastrointestinal 
disability, to include gastroesophageal reflux disease 
(GERD), is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


